UNITED STATES DISTRICT COURT
                                                     FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
GREGORY CHARLES KRUG,               )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                                     Civil Action No. 10-02069 (ABJ)
                                    )
JOHN G. ROBERTS, JR., et al.,       )
                                    )
                  Defendants.       )
____________________________________)


                                                               MEMORANDUM OPINION

              This matter is before the Court on plaintiff’s pro se complaint filed on December 3, 2010.

The Court will dismiss the complaint sua sponte for lack of subject matter jurisdiction.1

              Plaintiff is a prisoner at the United States Penitentiary in Salters, South Carolina suing the

nine justices of the United States Supreme Court seeking damages for the justices’ alleged failure

to recuse themselves from considering a petition for a writ of certiorari that plaintiff filed in

2009. Compl ¶ 7. This Court lacks subject matter jurisdiction to review the decisions of the

Supreme Court. In re Marin, 956 F.2d 339 (D.C. Cir. 1992). Denial of a petition for writ of

certiorari is a judicial action and the Supreme Court justices are absolutely immune from

liability. Reddy v. O’Connor, 520 F. Supp. 2d 124, 130 (D.D.C. 2007) (citing Sindram v. Suda,

986 F.2d 1459 (D.C. Cir. 1993).




                                                            
1      “If the court determines at any time that it lacks subject-matter jurisdiction, the court
must dismiss the action.” Fed. R. Civ. P. 12(h)(3).
      Accordingly, the complaint is dismissed.   A separate Order accompanies this

Memorandum Opinion.

                                               /s/
                                      AMY BERMAN JACKSON
                                      United States District Judge
DATE: June 13, 2011




                                         2